Citation Nr: 0524172	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  04-07 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis 
barbae.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for cardiovascular 
disease, claimed as due to undiagnosed illness.

4.  Entitlement to service connection for rhinitis.

5.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), claimed as secondary to post-traumatic 
stress disorder (PTSD).

6.  Entitlement to an effective date earlier than March 14, 
1998, for the assignment of a 10 percent rating for service-
connected residuals of tonsillectomy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to July 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2002 RO decision which denied service 
connection for the conditions indicated above, and from a 
December 2002 RO decision which denied an effective date 
earlier than March 14, 1998, for the assignment of a 10 
percent rating for service-connected residuals of 
tonsillectomy.  

The decision below addresses the issues of entitlement to 
service connection for cardiovascular disease, claimed as due 
to undiagnosed illness, and for an effective date earlier 
than March 14, 1998, for the assignment of a 10 percent 
rating for service-connected residuals of tonsillectomy.  The 
remand which follows addresses the claims for service 
connection for pseudofolliculitis barbae, a right shoulder 
disability, rhinitis, and GERD as secondary to PTSD.  These 
issues are remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the appellant has received 
the required notice.

2.  The veteran's active duty included service in Southwest 
Asia during the Persian Gulf War.

3.  Complaints of cardiovascular disease have been medically 
attributed to diagnosed left ventricular hypertrophy; such 
condition began years after active duty and was not caused by 
any incident of service.

4.  On October 28, 1996, the RO received a new claim from the 
veteran in which he requested an increased rating for his 
residuals of tonsillectomy.  Based on a March 14, 1998, VA 
examination, the RO granted an increased 10 percent rating 
for the condition, effective March 14, 1998.

5.  It is not factually ascertainable that residuals of a 
tonsillectomy increased in severity prior to the March 14, 
1998, VA examination.


CONCLUSIONS OF LAW

1.  Cardiovascular disease was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2004).

2.  The criteria for an effective date earlier than March 14, 
1998 for the award of an increased 10 percent rating for 
residuals of tonsillectomy have not been met.  38 U.S.C.A. 
§§ 5110, 7105 (West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters-The Veterans Claims Assistance Act of 
2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claims.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the veteran was provided with VCAA notice letters in 
September 2001, October 2001, June 2002, and June 2003 that 
informed him of the type of information and evidence 
necessary to substantiate his claims.  In addition, by virtue 
of the rating decisions on appeal and the statement of the 
case (SOC), he was provided with specific information as to 
why these particular claims were being denied, and of the 
evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
VCAA notice letters from September 2001, October 2001, June 
2002, and June 2003 notified the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letters 
explained that VA would help him get such things as medical 
records, employment records, or records from other Federal 
agencies, but that he was responsible for providing any 
necessary releases and enough information about the records 
so that VA could request them from the person or agency that 
had them.

Finally, with respect to element (4), the Board notes that 
the VCAA notice letters from September 2001, October 2001, 
June 2002, and June 2003 contained specific requests that the 
veteran provide additional evidence in support of his claims.  
He was asked to tell VA about any other records that might 
exist to support his claims, and was informed that he should 
send information describing such additional evidence or the 
evidence itself to the RO.  In addition, he was supplied with 
the complete text of 38 C.F.R. § 3.159 by way of an SOC dated 
in January 2004.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the formal VCAA notice letters provided to the appellant.  
However, the VCAA requires that VA provide the appellant 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See , e.g., 38 C.F.R. 
§ 20.1102 (2004) and Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of his claims under 
the VCAA.  VA examinations have been provided where 
indicated.  Service, VA, and private medical records have 
been associated with the claims file, and there do not appear 
to be any outstanding medical records that are relevant to 
this appeal.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

II.  Service connection for cardiovascular disease, claimed 
as due to undiagnosed illness

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs and symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs and symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  The 
illness must become manifest during either active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more, under the 
appropriate diagnostic code of 38 C.F.R. Part 4, not later 
than December 31, 2006.  By history, physical examination, 
and laboratory tests, the disability cannot be attributed to 
any known clinical diagnosis.  There must be objective signs 
that are perceptible to an examining physician and other non-
medical indicators that are capable of independent 
verification.  There must be a minimum of a 6 month period of 
chronicity.  There must be no affirmative evidence that 
relates the undiagnosed illness to a cause other than being 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  38 U.S.C.A. 1117; 38 C.F.R. 3.317.  If 
signs or symptoms have been medically attributed to a 
diagnosed (rather than an undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPREC 8-98, 63 Fed. Reg. 56703 (1998).  The Board notes 
that the Persian Gulf War illness provisions were amended, 
effective March 1, 2002.  In pertinent part, the new law 
provides that, in addition to certain chronic disabilities 
from undiagnosed illness, service connection may also be 
given for medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs and symptoms, as well as for any diagnosed illness that 
the VA Secretary determines by regulation warrants a 
presumption of service connection.  38 U.S.C.A. 1117; 
38 C.F.R. 3.317.

During his active duty from January 1987 to July 1991, the 
veteran had some service in Southwest Asia during the Persian 
Gulf War.  He claims he has disability from cardiovascular 
disease due to undiagnosed illness from such Persian Gulf War 
service.  His service medical records are negative for any 
indication of treatment for or diagnosis of a heart 
disability or disease during service.  His July 1991 
separation examination shows no indication of the presence of 
any heart-related disability, and a VA examination given in 
April 1993 shows no findings of any heart abnormality, 
disability, or disease.  An echocardiogram performed in April 
1997 found left ventricular systolic function to be normal 
and an ejection fraction of 63 percent.  Chamber dimensions 
were abnormal with left ventricle hypertrophy being present.  
There was trace tricuspid regurgitation.  Wall motion was 
normal and there was no mitral valve prolapse.  The 
impression was abnormal echocardiogram.  Subsequent medical 
records have continued to indicate the presence of left 
ventricle hypertrophy.  

The Board finds that the competent medical evidence of record 
suggests that any currently existing cardiovascular disease 
is associated with the veteran's diagnosed condition of left 
ventricle hypertrophy, and there is no objective indication 
that any such cardiovascular disease has been manifest to a 
compensable degree since its onset.  Thus, the legal 
requirements for service connection for Persian Gulf War 
illness are not met.  Service connection for the diagnosed 
condition of left ventricle hypertrophy is still possible if 
it is shown that it was incurred in or aggravated by service.  
However, such condition was not shown during the veteran's 
active duty or for years following his separation from 
service.  The medical evidence does not suggest that the 
condition was caused by any incident of service.  

The weight of the competent evidence demonstrates that any 
cardiovascular disease began years after service and was not 
caused by any incident of service.  The condition was not 
incurred in or aggravated by service and is not shown to be 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 

III.  Earlier effective date

The veteran asserts that his current 10 percent rating for 
residuals of tonsillectomy should be made effective from some 
date earlier than March 14, 1998.

Service connection for residuals of tonsillectomy has been 
effective since February 1993.  Different percentage ratings 
have been assigned for the condition since then.  The Board 
notes that the percentage rating for a service-connected 
disability may be increased or decreased over the years, 
depending on the current level of severity as compared to the 
rating schedule criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  

The veteran's disability was rated as 30 percent disabling 
from the effective date of service connection on February 12, 
1993, to July 12, 1994.  In July 1994, the veteran underwent 
a tonsillectomy, following which his symptoms were improved.  
A noncompensable (0 percent) rating was assigned from July 
13, 1994, to March 13, 1998.  The reduction from 30 percent 
to 0 percent was found to be appropriate and upheld by an 
October 2000 Board decision.  That decision is final.  
38 U.S.C.A. § 7104(a).

On October 28, 1996, the veteran filed a claim for an 
increased rating for his residuals of tonsillectomy.  In an 
October 1999 decision, the RO granted an increased rating of 
10 percent for the condition, effective from March 14, 1998, 
the date of a VA examination showing an increase in the 
severity of the condition.  The veteran asserts that the 10 
percent rating should be effective from some date prior to 
March 14, 1998.

The law provides that the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if the application is received within one year 
from such date; otherwise, the effective date will be the 
date of VA receipt of the claim for increase, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a),(b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 
Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 
(1997); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).

The Board finds that the medical records from the year before 
the October 28, 1996, claim do not show worsening of the 
disability.  Additionally, the Board finds that worsening of 
the disability such that a 10 percent rating is warranted is 
not shown prior to the March 14, 1998, VA examination.  The 
evidence within one year prior to the veteran's claim for 
increase on October 28, 1996, through the March 14, 1998, 
date of the VA examination does not show that the veteran met 
the criteria for a 10 percent rating for residuals of 
tonsillectomy because the evidence does not show hoarseness 
with inflammation of cords or mucous membrane, which is 
required for a 10 percent rating under Diagnostic Code 6516 
(governing chronic laryngitis, a closely analogous 
condition).  38 C.F.R. § 4.97.  VA outpatient treatment 
records from October 28, 1995, to March 13, 1998, show only 
acute rhinitis with pharynx injection in July 1996, 
hyperactive mucosas and hypertrophic turbinates in July 1997, 
and productive cough with red and congested nose and pharynx 
injection in January 1998.  

At the March 14, 1998, VA examination, the external nose and 
nasal vestibule were normal.  Turbinates were unremarkable.  
Examination of the oral cavity and oropharynx were negative.  
Examination of the larynx revealed bilateral true vocal 
mobility.  His neck examination was normal.  The radiology 
report revealed mild thickening of the left maxillary sinus.  
The remainder of the sinuses appeared normal.  The 
impressions were nasal obstruction, multi-factorial in 
etiology.  The RO subsequently granted a 10 percent rating 
for residuals of tonsillectomy on the basis of this 
examination.

The Board finds that the evidence within one year prior to 
the veteran's October 28, 1996 date of claim for increase 
until the time of the March 14, 1998, VA examination does not 
demonstrate that he met the criteria for a 10 percent rating.  
The evidence during this time does not show hoarseness with 
inflammation of cords or mucous membrane.  Therefore, as an 
increase in disability was not factually ascertainable prior 
to the March 14, 1998, VA examination, the effective date for 
the increase cannot be prior to this date.  38 C.F.R. 
§ 3.400(o).

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an effective date earlier 
than March 14, 1998, for the award of an increased 10 percent 
rating for residuals of tonsillectomy.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt rule does not apply and the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for cardiovascular disease, claimed as due 
to undiagnosed illness, is denied.

An effective date earlier than March 14, 1998, for the award 
of an increased 10 percent rating for residuals of 
tonsillectomy, is denied.


REMAND

The remaining issues on appeal are service connection for 
pseudofolliculitis barbae, a right shoulder disability, 
rhinitis, and GERD (claimed secondary to PTSD).

The Board notes that the veteran's service medical records 
show treatment for pseudofolliculitis barbae and rhinitis 
during service.  Post-service medical records likewise show 
treatment for these conditions from the mid-1990s to the 
present, with varying diagnoses being made.  Reports of 
medical history at the time of separation show a positive 
history for painful or "trick" shoulder or elbow, with 
post-service medical records likewise showing continued 
complaints of right shoulder disability.  The Board notes 
that the veteran has asserted that he injured his right 
shoulder while wrestling during service.  With regard to 
GERD, the veteran claims this condition as secondary to his 
service-connected PTSD.  Post-service medical records contain 
diagnoses of GERD, and the veteran has stated that a VA 
physician informed him that this condition was secondary to 
PTSD.

Upon review of the evidence of record, the Board notes that 
the veteran has not been given VA examinations regarding 
these claimed disabilities.  Given the evidence of these 
disabilities during service and the post-service evidence of 
these disabilities, the Board finds that prior to further 
adjudication of the claims the veteran should be given VA 
examinations which address the existence of any 
pseudofolliculitis barbae, right shoulder, rhinitis, and GERD 
disabilities and provide an opinion on whether there is a 
relationship between any such disabilities and the veteran's 
period of military service.  38 C.F.R. § 3.159(c)(4).  Any 
updated treatment records should also be obtained, as the 
most recent treatment records in the claims file are from 
April 2003.

Additionally, the Board notes that in written argument 
submitted by the veteran's representative in July 2004, it is 
asserted that in 1998 the RO sought records of treatment for 
a shoulder injury from the Houston Medical Group in Columbus, 
Georgia, when such records should instead have been sought 
from the Hughston Clinic for orthopedic treatments in 
Columbus, Georgia.  Given VA's duty to assist the veteran in 
obtaining treatment records which are relevant to his claim, 
any such records existing at this facility should be sought 
prior to further adjudication of the claim.  38 U.S.C.A. 
§ 5103(A) (West 2002).

Accordingly, this matter is hereby REMANDED for the following 
actions:

1.  Ask the veteran to identify all 
sources of VA and non-VA treatment for 
pseudofolliculitis barbae, a right 
shoulder disability, rhinitis, and GERD.  
Obtain copies of the related medical 
records which are not already associated 
with the claims file.

2.  Contact the Hughston Clinic for 
orthopedic treatments in Columbus, 
Georgia and obtain copies of all 
treatment records associated with the 
veteran which are located at that 
facility.

3.  Schedule the veteran for VA 
examinations to determine the nature and 
etiology of any current 
pseudofolliculitis barbae, right 
shoulder, rhinitis, and GERD 
disabilities.  The claims file should be 
provided to and be reviewed by the 
examiner(s).  The examiner(s) should 
diagnose all current pseudofolliculitis 
barbae, right shoulder, rhinitis, and 
GERD disabilities.  Based on examination 
findings, review of historical records, 
and medical principles, the examiner(s) 
should provide a medical opinion, with 
adequate rationale, as to the approximate 
date of onset and etiology of all current 
pseudofolliculitis barbae, right 
shoulder, rhinitis, and GERD 
disabilities, including the likelihood of 
any possible relationship with the 
veteran's military service.  The 
examiner(s) should specifically elaborate 
whether it is at least as likely as not 
(50 percent probability or more) that 
there is a medical relationship between 
any current pseudofolliculitis barbae, 
right shoulder, rhinitis, and GERD 
disabilities and the symptoms and 
complaints for which the veteran received 
treatment during service.  The 
examiner(s) should also specifically 
elaborate whether it is at least as 
likely as not (50 percent probability or 
more) that any diagnosed GERD was caused 
or aggravated by the veteran's service-
connected PTSD.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed necessary, 
readjudicate the claims for service 
connection in light of all pertinent 
evidence and legal authority, to 
specifically include all evidence 
submitted since the January 2004 
statement of the case.

5.  If any benefit sought on appeal 
remains denied, furnish the veteran and 
his representative a supplemental 
statement of the case (which addresses 
all evidence received since the January 
2004 statement of the case) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                     
______________________________________________
HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


